Citation Nr: 0811764	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability, as secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for vertigo, including 
as secondary to the inservice head trauma.

4.  Entitlement to an initial evaluation greater than 10 
percent for a right eye condition to include hypertropia and 
hyperphoria with occasional diplopia.

5.  Entitlement to an initial extraschedular evaluation for 
bilateral hearing loss.

6.  Entitlement to an initial extraschedular evaluation for 
tinnitus.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to October 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the April 1998 
decision, service connection for bilateral hearing loss and 
tinnitus was granted and noncompensable evaluations were 
assigned for each; and service connection was for hyperphoria 
was granted and a 10 percent evaluation was assigned.  In the 
May 1999 decision, service connection for degenerative 
arthritis of the bilateral hips, probable benign central 
vertigo, and individual unemployability was denied.

This case has twice been remanded for further development, 
including in May 2001 when consideration of extraschedular 
evaluations for the service-connected bilateral hearing loss 
and tinnitus was directed, and in August 2004.  As will be 
explained below, further remand is, regretfully, again found 
necessary under Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

The issues of entitlement to service connection for a left 
hip disability, as secondary to the service-connected right 
knee disability, vertigo including as secondary to the 
inservice head trauma; and a higher initial evaluation for a 
right eye condition to include hypertropia and hyperphoria 
with occasional diplopia addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a March 2005 rating decision, the RO granted the 
veteran's claim for service connection for a right hip 
disability, evaluating the disability as 10 percent 
disabling, effective in October 1998.  The veteran has not 
appealed the evaluation or the effective date assigned.

2.  The veteran's service-connected disabilities all arise 
from a single incident, an inservice motorcycle accident, and 
include right knee instability rated as 20 percent disabling, 
right knee arthritis rated as 20 percent disabling, 
postoperative trephine skull with multiple scars rated as 10 
percent disabling, hypertropia or hyperphoria with occasional 
diplopia rated as 10 percent disabling, tension headaches 
rates as 10 percent disabling, degenerative joint disease of 
the right hip rated as 10 percent disabling, anxiety disorder 
rated as 10 percent disabling, tinnitus rated as 10 percent 
disabling, scar on the chin rated as noncompensable, and 
hearing loss rated as noncompensable.  The combined rating 
was 60 percent effective from October 7, 1998, and 70 percent 
effective from June 10, 1999.

3. The veteran has a GED with no post-high school education.  
He worked as a parachute rigger in the U.S. Navy and, post-
service, worked in construction and as a janitor.

4.  The veteran last worked in 1993.  His earnings did not 
meet the threshold established by the U.S. Department of 
Commerce Bureau of Census poverty threshold for one person 
from 1992.

5.  Resolving all doubt in favor of the veteran, the medical 
evidence of record demonstrates that the veteran is 
unemployable due to his service-connected disabilities.

6.  The veteran filed an informal claim for unemployability 
in October 1998, which was received on October 7, 1998.  He 
filed a formal claim for Increased Compensation Based on 
Unemployability, which the RO received within a year from 
that date, on March 30, 1999.
7. The evidence does not show that the service-connected 
hearing loss is productive of marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization such that the regular schedular standards are 
rendered impractical.

8.  The evidence does not show that the service-connected 
tinnitus is productive of marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization such that the regular schedular standards are 
rendered impractical.


CONCLUSIONS OF LAW

1. There is no longer an issue of fact or law before the 
Board pertaining to the claim service connection for a right 
hip disability. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.101 (2007).

2.  The criteria for a TDIU have been met, effective October 
7, 1998. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.16 (2007).

3.  Referral of the claim for an extraschedular evaluation 
for hearing loss is not warranted. 38 C.F.R. § 3.321(a) 
(2007).

4.  Referral of the claim for an extraschedular evaluation 
for tinnitus is not warranted. 38 C.F.R. § 3.321(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).  The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

The RO granted service connection for degenerative joint 
disease of the right hip in a March 2005 rating decision, and 
the veteran has not appealed either the assigned rating or 
the effective date of the award.

As a result, the grant of service connection for degenerative 
joint disease of the right hip has fully resolved the issue 
and renders the appeal moot because the relief sought on 
appeal, the grant of service connection, has been 
accomplished without the need for action by the Board. 38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable action taken concerning the claim 
for entitlement to TDIU, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.

Concerning the claims for initial extraschedular evaluations 
for hearing loss and tinnitus, the RO provided the appellant 
post-adjudication notice in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  Subsequent additional notice concerning the laws 
regarding degrees of disability and effective dates was 
provided in March 2006.  

In addition, this case has twice been remanded for further 
development, in May 2001 and August 2004.  Actions by the 
veteran following the March 2005 supplemental statement of 
the case show actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process.   As the Board is granting the claim for entitlement 
to TIDU, the veteran has been given full notice of what 
evidence he needed to submit to support his claim for initial 
extraschedular evaluation for hearing loss and tinnitus, and 
the veteran himself responded in April 2006 noting he had 
evidence to submit but it was with regard to his other 
claims. Any prejudice that could result in proceeding with 
adjudication at this point without additional notice or 
process would, at most, result in harmless error.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board, 
which he declined. 

All known and available records relevant to the issue of 
service connection for hypertension have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In April 2006, the veteran 
indicated he had further evidence to submit, but that it 
regarded his other claims. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the 
purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
form a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU as all 
his disabilities arise from one incident, the motorcycle 
accident during active service in which he sustained head 
trauma and injury to his right leg.  The combined disability 
evaluation for these disabilities was 60 percent effective in 
October 1998, and 70 percent effective in June 1999.  

The determinative issue, therefore, is whether he is shown to 
be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected 
disabilities-in particular, his service-connected right knee 
and right hip disabilities, right eye vision problems, and 
anxiety disorder.

Review of the record shows that the veteran has required 
assistive devices to ambulate since at least 1998.  VA 
outpatient records and examination reports show that he 
presented walking with a slight limp and using a cane in 
March 1998.  In October 1998, he was issued crutches.  In 
March 2000, he was fitted for a wheelchair.  These records 
show that the veteran required assistive devices due 
primarily to bilateral knee and hip complaints, but also due 
to lower back pain and also for unpredictable bouts of 
dizziness.  Health care providers have commented that he is 
able to ambulate for short distances, and that he can drive 
himself places, but that he is unable to walk for long 
distances.

The veteran's service-connected right eye vision problems are 
manifested by a hypertropia, which was described in a 
February 1998 VA examination as a skew deviation attributable 
to the central nervous system injury the veteran sustained in 
his inservice motorcycle accident, causing diplopia.  The 
examiner further explained that the veteran's right eye was 
also manifested by a 30 degree reduction in field of vision.  
Subsequent VA treatment records document the development of a 
cataract in the right eye.  VA examination conducted in 
January 2005 shows that he now has only light perception in 
the right eye.  The veteran has declined to have the cataract 
removed, preferring to have non-vision than to have the 
diplopia.

The veteran's service-connected anxiety was described in 2002 
as having a Global Assessment of Functioning (GAF) measured 
at 55.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning. See Diagnostic and Statistical Manual for Mental 
Disorders (4th Ed., 1994) (DSM-IV).  More recent VA 
outpatient treatment records reflect that the veteran's 
psychiatric disorder is manifested by psychotic 
symptomatology requiring prescribed anti-psychotic 
medication.  

It is noted that the VA examiner who assigned the GAF of 55 
in May 2002 opined that the veteran would not be found 
unemployable due to his anxiety disorder alone.  But that is 
not the question here.  The question here is whether or not 
the veteran is unemployable due to all his service-connected 
disabilities.

In reviewing the medical evidence, the Board acknowledges 
that the veteran is not presently service-connected for left 
knee, left hip, and lower back disabilities or for a 
disability manifested by dizziness.  Nor is he service-
connected for the cataract in his right eye.  

Notwithstanding, what can be determined is that the veteran 
is confined to a wheelchair at worst or to crutches at best 
from 1998 for all but the shortest distances due, at least in 
large part, to his service-connected right knee and right 
hip.  He currently has light perception only in his right eye 
and, before the cataract developed, he had vision that was, 
at best, disturbed by diplopia.  And his service-connected 
anxiety, while described as mild, was measured as productive 
of moderate difficulty in social or occupational functioning.  
Clearly, the veteran is precluded from manual labor, as he 
cannot walk but for short distances and must use his upper 
body to support his lower body in ambulating.  Clerical, 
office work, or work in environments involving other people 
would appear to be difficult at best and impossible at worst 
due to his difficulty with vision-cataract notwithstanding-
as well as his anxiety.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  There is no medical 
opinions or evidence differentiating the symptoms of the 
recently treated psychosis from symptoms of his overall 
service-connected psychiatric disability. 

Therefore, with all doubt resolved in the veteran's favor, 
the Board finds the medical evidence supports the finding 
that his service-connected disabilities prevent him from 
obtaining substantially gainful employment. As noted above, 
the veteran retired in 1993 and has not worked since.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  The Court has 
indicated that the veteran's ability or inability to engage 
in substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant. See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  His earnings in 1991 and 1992 did not meet 
the threshold established by the U.S. Department of Commerce 
Bureau of Census, as the poverty threshold for one person.  
See also Faust v. West, 13 Vet. App. 342 (2000).

 For this and the reasons noted above, TDIU is warranted.

IV.  Referral for Initial Extraschedular Evaluation

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

A claim for an extra-schedular rating must be sent by the 
Board to those "officials who possess the delegated authority 
to assign such a rating in the first instance." The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating. Floyd v. Brown, 9 
Vet. App. 88 at 96 (1996).

The veteran has averred that his service-connected 
disabilities in aggregate render him unemployable.  The 
evidence supports the veteran's contentions and, by this 
decision, the Board has granted entitlement to TDIU.  

However, concerning the issue of entitlement to initial 
extraschedular evaluations for hearing loss and tinnitus, the 
medical evidence does not establish that the veteran's 
hearing disabilities, alone, have interfered with his 
employment or have caused him to require any, let alone 
frequent, periods of hospitalization such as to render the 
rating criteria inadequate.  Rather, the veteran's hearing 
loss has been evaluated as zero percent disabling, an 
evaluation which the veteran appealed but which was 
subsequently confirmed by a Board decision dated in May 2001.  
He has not appealed this decision to the Court.  Similarly, 
his tinnitus has been evaluated as 10 percent disabling from 
June 10, 1999-which is the highest evaluation afforded by 
the criteria.  Notwithstanding, at a VA audiology consult 
dated in September 2006 the veteran denied having tinnitus.  
Treatment records show the veteran reported losing his 
hearing aids when he was evicted, and that he was found to 
have excessive wax build up in his ears.  He was treated for 
wax accumulation without incident.  The audiologist observed 
his canals and tympanic membranes to be unremarkable, but 
that acoustic stapedial reflexes were erratic and difficult 
to measure.  He reported no recent ear infections, and 
treatment records corroborate this.  He was diagnosed with 
moderate to profound high frequency hearing loss on the right 
and mild to profound high frequency hearing loss on the left 
with conductive overlay in the lower frequencies.  Word 
recognition scores were measured at 96 percent in the right 
ear and 80 percent in the left.  Speech rollover testing was 
negative for retrochochlear pathology.   Impressions were 
taken for new hearing aids. 

A preponderance of the evidence is against a finding that the 
veteran's hearing loss and tinnitus, alone, have interfered 
with the veteran's employment and by themselves have required 
such frequent hospitalization as to render the rating 
criteria inadequate.

The criteria for referral for an extraschedular evaluation 
have therefore not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321. Consequently, the benefit-of-the-doubt rule does not 
apply, and initial extraschedular evaluations for hearing 
loss and tinnitus are not warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim of service connection for a right hip 
disability is dismissed.

Entitlement to TDIU is granted, effective October 7, 1998, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an initial extraschedular evaluation for 
hearing loss is denied.

Entitlement to an initial extraschedular evaluation for 
tinnitus is denied.


REMAND

The veteran continues to seek entitlement to service 
connection for a left hip disability as secondary to his 
service connected right knee; vertigo including as secondary 
to the inservice head trauma; and an initial evaluation 
higher than 10 percent for the right eye condition to include 
hypertropia and hyperphoria with occasional diplopia.

This case was remanded in August 2004 for development to 
include determining whether the veteran manifested a left hip 
disability and, if so, an opinion as to the etiology of the 
condition.  An opinion was also requested as to the etiology 
of the veteran's diagnosed vertigo.  Additional examination 
of the right eye condition was also requested.

The resultant January 2005 VA examination did diagnose 
degenerative joint disease of the left hip, but failed to 
provide an opinion as to its etiology.  Concerning the 
vertigo, the examiner observed it was unlikely that the 
vertigo would be the result of a head injury that had 
occurred 40 years prior, but also noted that further medical 
work up was required.  This was not accomplished.

The right eye examination did not give a full and complete 
description of the veteran's residuals of trauma to the right 
eye.  It is understood that the veteran wishes not to have 
his right cataract removed, and that this made examination of 
the right eye difficult.  However, the 1998 VA examination 
diagnosed several other conditions, including dermatochalasis 
with mild blepharoptosis, and a reduced visual field.  These 
were not discussed in the January 2005 VA examination.


Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Return the January 2005 VA 
examination for joints to the examiner 
who conducted the examination and request 
that the examiner provide an opinion as 
to the etiology of the claimed left hip 
disability.  If the examiner who 
conducted the January 2005 VA examination 
is not available or it is determined 
further examination is necessary, 
schedule the veteran for another 
examination.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be sent to the examiner for review, and 
the report of the examination should 
confirm that it has been received and 
reviewed.

The examiner is asked to answer the 
following question:  is at least as 
likely as not that the currently 
diagnosed left hip disability is 
secondary to the service-connected right 
knee disability or, in the alternative, 
is it at least as likely as not that the 
currently diagnosed left hip disability 
had its onset during or is in any way the 
result of the veteran's active service or 
any incident therein, including the 
motorcycle accident?

3. Schedule the veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and 
etiology of his vertigo.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review, and the report of the examination 
should confirm that it has been received 
and reviewed.

The examiner is asked to provide answers 
to the following questions:  

Is at least as likely as not that any 
current diagnosed vertigo is the result 
of the veteran's service-connected 
residuals of motorcycle accident to 
include the postoperative trephine skull 
with multiple scars or, in the 
alternative, had its onset during or is 
in any way the result of the veteran's 
active service or any incident therein, 
including the motorcycle accident?

4.  Schedule the veteran for examination 
by an appropriate medical professional to 
determine the nature and extent of his 
service-connected right eye disability.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review, and the report of 
the examination should confirm that it 
has been received and reviewed.

The right eye disability should be 
described in its totality.  For any 
diagnosed right eye conditions, including 
the cataract, the examiner should answer 
the following questions: is it as least 
as likely as not that any currently 
diagnosed right eye disabilities, 
including the cataract, are either part 
and parcel of the service-connected 
hypertropia or hyperphoria with 
occasional diplopia or secondary to the 
service-connected right eye disability 
or, in the alternative, had their onset 
during service or are in any way the 
result of the veteran's active service or 
any incident therein, including the 
motorcycle accident?

5.  The examiners must provide complete 
rationales for any opinions expressed.

6.   After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claim for: service connection for a left 
hip disability as secondary to the 
service-connected right knee disability; 
vertigo, including as secondary to the 
inservice head trauma; and an initial 
evaluation greater than 10 percent for a 
right eye condition to include 
hypertropia and hyperphoria with 
occasional diplopia, with application of 
all appropriate laws and regulations, 
including Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), if applicable, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the appellant, furnish him with an 
SSOC and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006).  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


